NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                       No. 10-4000
                                       __________

                            UNITED STATES OF AMERICA

                                             v.

                                  SHAWN STEWART,

                                                      Appellant
                                       __________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                        (D.C. Criminal No. 1-07-cr-00347-001)
                    District Judge: The Honorable John E. Jones, III
                                      __________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    May 27, 2011

           BEFORE: FUENTES, FISHER, and NYGAARD, Circuit Judges.
                          (Filed: June 20, 2011)
                               __________

                               OPINION OF THE COURT
                                     __________

NYGAARD, Circuit Judge.

                                             I.

       Appellant Shawn Stewart was arrested by Pennsylvania authorities and indicted by

a federal grand jury on charges of possession with intent to distribute cocaine and cocaine

base, in violation of 21 U.S.C. § 841(a). Before trial, Stewart filed a motion to suppress
evidence obtained from his arrest, which the District Court denied. Stewart‟s motion to

dismiss the indictment for a violation of his Speedy Trial Act rights was likewise denied.

Stewart then pleaded guilty to the charges, reserving the right to challenge the denial of

his pre-trial motions on appeal.

       The District Court sentenced Stewart to 130 months‟ imprisonment, as well as

$100.00 special assessment and three years of supervised release. Despite the reserved

appellate challenge, Stewart‟s defense counsel failed to file an appeal.

       Stewart filed a petition to vacate his sentence pursuant to 28 U.S.C. § 2255,

alleging ineffective assistance of counsel and asking for the reinstatement of his appellate

rights and for a new sentence. The District Court agreed. Stewart‟s appellate rights were

reinstated first. Then, following additional briefing, the District Court concluded that

Stewart should not have been classified as a “career offender” under the Sentencing

Guidelines. The District Court re-sentenced Stewart to time served. He filed a timely

notice of appeal. Counsel filed an Anders brief and requested leave to withdraw. Stewart

was given the opportunity to file a brief pro se, but has not done so.

                                             II.

       Upon the submission by counsel of an Anders brief, our inquiry is twofold. First,

we must consider “whether counsel adequately fulfilled [Third Circuit Local Appellate

Rule 109.2‟s] requirements.” United States v. Coleman, 575 F.3d 316, 319 (3d Cir.

2009) (quoting United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001)). Counsel must

“satisfy the court that [he] has thoroughly examined the record in search of appealable

issues” and “explain why the issues are frivolous.” Youla, 241 F.3d at 300 (citing United


                                             2
States v. Marvin, 211 F.3d 778, 780 (3d Cir. 2000)). “Counsel need not raise and reject

every possible claim. However, at a minimum, he or she must meet the „conscientious

examination‟ standard set forth in Anders.” Id. Second, we must conduct an independent

review of the record and determine for ourselves whether there are any non-frivolous

issues for appeal. Coleman, 575 F.3d at 319. If counsel‟s Anders brief is adequate, we

confine our review to the issues presented in counsel‟s brief and any pro se brief

submitted by the defendant. See Youla, 241 F.3d at 301. However, even if counsel‟s

brief is inadequate, we may still dismiss the appeal if it presents only patently frivolous

issues. See Marvin, 211 F.3d at 781.

                                             III.

       We find counsel‟s brief adequate. When a defendant pleads guilty, as Stewart has

done here, three potential issues remain available on appeal: the jurisdiction of the district

court, the validity or voluntariness of the guilty plea, and the legality of the sentence. See

United States v. Broce, 488 U.S. 563, 569 (1989). Counsel identifies each of these as

potential grounds for relief, and after conducting a thorough review of the record, finds

no issues of arguable merit for appeal. We agree. The first issue would clearly be

frivolous because Stewart was charged with a federal crime; hence, the District Court had

jurisdiction pursuant to 18 U.S.C. § 3231. Moreover, as to the second issue, counsel

demonstrated that he reviewed the record and the plea colloquy and found that any

challenge to the validity or voluntariness of the plea would be frivolous. While Stewart

did allege in his § 2255 petition that defense counsel gave him poor advice by advising

him to plead guilty, his claim, without more, lacked sufficient specificity to be


                                              3
meritorious. Finally, inasmuch as Stewart received a sentence of “time served,” counsel

correctly found there to be no appealable issue regarding his sentence. We are satisfied

that counsel conducted a “conscientious examination” of the record and that his brief is

adequate. Therefore, we will confine the remainder of our analysis to the issues raised by

Stewart‟s reserved challenge to the District Court‟s pretrial rulings.

                                             IV.

       Stewart moved to dismiss the indictment in the District Court contending that his

constitutional right to a speedy trial had been violated. See 18 U.S.C. §§ 3161–3174.

Stewart first maintained he was deprived of his Sixth Amendment right to a speedy trial

because, in a state court prosecution for related offenses, he had moved for dismissal

based on a speedy trial violation and the Commonwealth had failed to respond.

Collateral estoppel, Stewart argued, should have been applied to prohibit the related

federal prosecution. However, collateral estoppel only bars a later proceeding when the

same issue was previously litigated by the same parties. As the District Court here

correctly explained, the Commonwealth of Pennsylvania and the United States

Government are not the same parties. See United States v. Greco, 277 F.3d 339, 352 (3d

Cir. 2002). Therefore, any challenge to the District Court‟s ruling on this point would be

frivolous.

       The record does reveal that Stewart‟s prosecution was delayed for approximately

fourteen months. The District Court recognized, and the Government conceded, that

such a lengthy delay was “presumptively prejudicial.” See, e.g., United States v. Dent,




                                              4
149 F.3d 180, 184 (3d Cir. 1998). The District Court employed the four-factor test

governing constitutional speedy trial claims enunciated by the Supreme Court in Barker

v. Wing, 407 U.S. 514, 530 (1972) and ultimately denied Stewart‟s motion to dismiss the

indictment.1 The District Court found it noteworthy that Stewart was not subjected to

significant pretrial detention. Moreover, the Government put forth as reasons for this

delay the large size of its docket and the additional time given to Stewart to consider plea

offers during his state prosecution. The District Court found both Stewart and the

Government equally responsible for the delay and that Stewart had appropriately asserted

his rights. However, as to prejudice, Stewart offered no evidence or argument on this

point. Therefore, it would be frivolous to argue on appeal that the District Court‟s ruling

of no prejudice lacked merit.

       Counsel‟s Anders brief further indicates that he reviewed the record and

determined that any appeal challenging the District Court‟s denial of Stewart‟s

suppression motion would be frivolous. Counsel concluded that an appeal of the traffic

stop would be frivolous. A traffic stop is reasonable as long as “an officer possessed

specific, articulable facts that an individual was violating a traffic law at the time of the

stop.” United States v. Delfin-Colina, 464 F.3d 392, 398 (3d Cir. 2006). Stewart‟s

vehicle had a broken headlight and this was sufficient justification for the traffic stop.

While the vehicle was stopped, the officers observed in plain view drug paraphernalia

which they lawfully seized with Stewart‟s consent. Accordingly, we agree with counsel‟s

1
 These factors are (1) the length of the delay; (2) the reason for the delay; (3) whether
and how the defendant asserted his constitutional rights; and (4) the resultant prejudice.
See Barker, 407 U.S. at 530.

                                               5
Anders brief that there is no nonfrivolous issue relating to the District Court's denial of

the motion to suppress.

       Stewart‟s contention that an outstanding arrest warrant in the City of Harrisburg

was based on a police officer‟s coercion of a witness to name Stewart as a participant in

an armed robbery was determined to be baseless by the District Court. After conducting

a hearing on the issue, the District Court correctly determined that the evidence revealed

no such coercion. We agree, and find that any appeal on this issue would be frivolous.

       Lastly, any challenge to the appropriateness of Stewart‟s transfer from his arrest

location in one Pennsylvania county to another would be frivolous. As recognized by the

District Court and the Government here, the transfer did not comport with Pennsylvania

Rule of Criminal Procedure 517.2 Stewart believes that this violation requires the

suppression of evidence seized from his traffic stop. However, Stewart presented no

evidence that his transfer was constitutionally unreasonable and found no authority to

support this contention. Further, the District Court correctly determined that Stewart

suffered no prejudice because, had the appropriate transfer procedure been followed,

Stewart‟s person would have been searched and the evidence discovered at that time.

                                              V.

       For the foregoing reasons, we affirm the sentence of the District Court and grant

defense counsel permission to withdraw from the case. We find that counsel has

2
  Pennsylvania Rule of Criminal Procedure 517 provides that “When a defendant has
been arrested in a court case, with a warrant, outside of the judicial district where the
warrant of arrest was issued, the defendant shall be taken without unnecessary delay to
the proper issuing authority in the judicial district of arrest for the purpose of posting bail,
as permitted by law.”

                                               6
adequately shown that there are no nonfrivolous appealable issues and our independent

review of the record reveals that there are no appealable issues of merit. In addition, we

certify that the issues presented lack legal merit and that counsel is not required to file a

petition for writ of certiorari with the Supreme Court of the United States. See Third

Circuit Local Rule 109.2(b).




                                               7